DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.

Response to Amendment
The amendment filed 7 February 2022 has been entered. 
Claim(s) 1-8 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 2008/0091299 A1) in view of De Pietra (US 2009/0044491 A1).
Regarding claim 1, Yoshikawa discloses a product processing apparatus that performs packaging of products (Figs. 1-14, in particular Fig. 4), the product processing apparatus comprising:
a control device including an input circuit (central controller 15 including a microcomputer 18, a CPU 16, and a memory device 17; see paragraph [0063] and Fig. 7) configured to store setting values relating to the packaging or the box packing of the products ([0064] - “The memory device 17 is configured to store data corresponding to a plurality of display screens that are displayed on the touch screen device 20 as shown in FIGS. 1 and 8 to 14.”); and
a display configured to display a plurality of adjustment-requiring parts (display control unit 16b and touch screen device 20; para. 63-64 and Fig. 7).

Yoshikawa does not explicitly disclose the product processing apparatus comprising
a display configured to display a plurality of adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values; and 
the control device further configured to display information for each of the plurality of adjustment-requiring parts on the display, the information including icons and character strings that represent the adjustment-requiring parts and setting values to which the adjustment-requiring parts art to be manually adjusted by the user.

However, De Pietra discloses the product processing apparatus (1, Fig. 1) comprising
a display (screen 13, Fig. 1) configured to display a plurality of adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values (see at least Fig. 3 showing four different mechanical setting to be measured and adjusted by the operator; while De Pietra shows the adjustment-requiring parts for the initial set up of the machine, one having ordinary skill in the art would recognize that same principal can be applied to when the setting values are changed, as changing of the setting values can be understood as setting up the machine for a different use); and 
the control device (control unit 9) further configured to display information for each of the plurality of adjustment-requiring parts on the display, the information including icons and character strings that represent the adjustment-requiring parts and setting values to which the adjustment-requiring parts art to be manually adjusted by the user (icons shown as “A”, “B”, “e” and “Δ”, character strings shown under “Attribute 1” and “Attribute 2”, and setting values shown under “Reference”.)

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the product processing apparatus, as disclosed by Yoshikawa, to display information for each of the plurality of adjustment-requiring parts on the display, as taught by De Pieta, with the motivation to assist operators for the parameters to be adjusted manually (para. 4-6).

Regarding claim 2, modified Yoshikawa discloses the product processing apparatus according to claim 1, wherein when changing the settings, the display is further configured to display setting values for the adjustment-requiring parts after change in the settings ([0121] – “When the operator touches the return button 27b after inputting a predetermined numerical value by touching the number buttons 27a, the packaging machine setting screen shown in FIG. 9 is displayed again. The input value is displayed on the corresponding setting button 24 on the packaging machine setting screen. For example, FIG. 9 shows an example in which the input value is displayed on an upper portion of the corresponding setting button 24.”).
Regarding claim 3, modified Yoshikawa discloses the product processing apparatus according to claim 2, wherein the control device is further configured to input the setting values per each of the settings (a ten-key window 27 including 27a/b/c; Fig. 10; para. 120).
Regarding claim 4, modified Yoshikawa discloses the product processing apparatus according to claim 2, wherein when changing the settings, the display is further configured to display the adjustment-requiring parts for which the setting values differ between before changing and after changing the settings in a manner different from others of the adjustment-requiring parts (adjustment-requiring parts that were adjusted would show a different value from before changing, which is a manner different from others of the adjustment-requiring parts that do not show different values from before changing).
Regarding claim 5, modified Yoshikawa discloses the product processing apparatus according to claim 1, wherein the control device is further configured to input that an adjustment of the adjustment-requiring parts has been completed (return button 27b, Fig. 12 and para. 121).
Regarding claim 6, modified Yoshikawa discloses the product processing apparatus according to claim 1, wherein the control device is further configured to cause the display to display the adjustment-requiring parts for which adjustment has been completed when changing the settings in a manner different from the adjustment-requiring parts for which adjustment has not been completed (adjustment-requiring parts that were adjusted would show a different value from before changing, which is a manner different from others of the adjustment-requiring parts that do not show different values from before changing)..
Regarding claim 7, modified Yoshikawa discloses the product processing apparatus according to claim 1, wherein 
the product processing apparatus is an apparatus that packages the products in film (see vertical form fill seal machine of film in Fig. 4), the product processing apparatus has 
a conveyance unit (31) configured to convey the film in a longitudinal direction thereof (Fig. 4), 
a roller configured to guide the film that is being conveyed (see two rollers inside the belts 31, Fig. 4), and 
a printing unit configured to print predetermined information on the film that is being conveyed (para. 100 discloses the inherent use of a printer unit, and alternatively, Examiner takes official notice that it is well known in the art to use printer to print indicia on a package in a product processing apparatus), and 
the display is further configured to display, as the adjustment-requiring parts, at least one of a position of the roller, a width direction position of the film that is being conveyed, and a position where the printing unit prints on the film (see “Tare wgt”, “Bag Length”, “Max Thick”. and “Min Thick”. in Fig. 13 which is affected by at least the width direction position of the film that is being conveyed; see also the “Tube” button in Fig. 8 which can be used to configured the film and the conveyor).

Regarding claim 8, Yoshikawa discloses a control device for a product processing apparatus that performs packaging of products (Figs. 1-14, in particular Fig. 4), comprising:
an input circuit (central controller 15 including a microcomputer 18, a CPU 16, and a memory device 17; see paragraph [0063] and Fig. 7) configured to store setting values relating to the packaging or the box packing of the products ([0064] - “The memory device 17 is configured to store data corresponding to a plurality of display screens that are displayed on the touch screen device 20 as shown in FIGS. 1 and 8 to 14.”); 
a display control circuit (display control unit 16b and touch screen device 20; para. 63-64 and Fig. 7).

Yoshikawa does not explicitly disclose a display control circuit configured to display adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values; 
wherein the control device is configured to display the setting values on the display.

However, De Pietra discloses a display control circuit  (screen 13, Fig. 1) configured to display adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values (see at least Fig. 3 showing four different mechanical setting to be measured and adjusted by the operator; while De Pietra shows the adjustment-requiring parts for the initial set up of the machine, one having ordinary skill in the art would recognize that same principal can be applied to when the setting values are changed, as changing of the setting values can be understood as setting up the machine for a different use);  
wherein the control device is configured to display the setting values on the display (icons shown as “A”, “B”, “e” and “Δ”, character strings shown under “Attribute 1” and “Attribute 2”, and setting values shown under “Reference”.).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the product processing apparatus, as disclosed by Yoshikawa, to display information for each of the plurality of adjustment-requiring parts on the display, as taught by De Pieta, with the motivation to assist operators for the parameters to be adjusted manually (para. 4-6).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731